TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00351-CR




Pamela Marie Newton, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 53199, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Pamela Marie Newton filed a notice of appeal following her conviction for evading
arrest, but later withdrew the notice of appeal in writing.  The trial court has certified that Newton
waived her right of appeal.  The appeal is dismissed.  See Tex. R. App. P. 25.2(d).
 
 
                                                __________________________________________
                                                Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed for Want of Jurisdiction
Filed:   June 20, 2005
Do Not Publish